Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of claim amendments filed on 08/15/2022 is acknowledged. Claims 21, 23-30 and 32 are currently pending. Rejections and objections not reiterated herein have been withdrawn in view of the claim amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 23-30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Flockhart et al. (GB 2393182) or Eiroa Martinez et al. (WO 2016/153347) or Nicole Smith (US 2015/0126595), in view of Rasenack (Micron-Size Drug Particles: Common and Novel Micronization Techniques, Pharmaceutical Development and Technology, vol. 9, No. 1, pp. 1-13, 2004), Savjani et al. (ISRN Pharmaceutics, January 2012, pages 1-10); Chaumeil, J.C., (Methods and Findings in Experimental and Clinical Pharmacology, April 1998, vol.20, no.3, pages 211-215);  and Garner et al. (Journal of Pharmaceutical Sciences, Volume 91, Issue 1, December 2001, Pages 32 – 40).
Determining the scope and contents of the prior art.
Flockhart teaches substantially pure preparations of cannabidiol (CBD), being white crystalline solids, containing 99.6 area % of CBD and zero THC. See whole document, particularly Figures 2, 3 and 4. The preparations of Flockhart also do not contain 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol and 6-halo-5-pentylbenzene-1,3-diol because the compositions of the prior art were obtained from plant extractions. In addition, only the (-) trans cannabidiol isomer occurs naturally, thus, the compositions contain only the (-) trans cannabidiol isomer of formula (XVI).  
Based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited in the instant claims, the preparations of Flockhart comprise 100% of the compound cannabidiol (CBD) because it does not contain any delta-9-THC, 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, and 6-halo-5-pentylbenzene-1,3-diol components. Therefore, the compositions of Flockhart read on claims 21, 23-30 and 32. The percentages/ ppm amounts in the claimed composition “comprising at least 99.96 area % of the compound cannabidiol (XVI)” are based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited therein. The claimed composition uses the phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts. See MPEP 2111.03 I. The inclusion of other ingredients, such as excipients or solvents, to the claimed composition would not affect the percent or ppm of the cannabidiol of formula (XVI), which is based on the total amounts of the ingredients recited in the claims. 

Eiroa Martinez teaches compositions comprising from 97.0- 99.8%, particularly, 99.6% or 97.75% or 96.76% by area of cannabidiol (CBD) together with other ingredients, wherein the compositions do not contain 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol and 6-halo-5-pentylbenzene-1,3-diol, and contain only 0.04% or 0.02% of delta-9-THC or are entirely free of delta-9-THC. Eiroa Martinez teaches crystalline cannabidiol compositions. See at least pages 12, 14 and 20-22. 
The compositions of Eiroa Martinez which teach 0.04% or 0.02% of delta-9-THC, concurrently teach an area % of the compound cannabidiol (XVI) of 99.96% and 99.98%, respectively. This is because the percentages/amounts in the claimed composition “comprising at least 99.96 area % of the compound cannabidiol (XVI)” are based on the total amounts of the components cannabidiol (XVI), 4,6-dihalo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3-diol, and delta-9-THC recited therein. The claimed composition uses the phrase “comprising”, which is inclusive or open-ended and does not exclude additional, unrecited elements. “Comprising” leaves the claim open for the inclusion of unspecified ingredients even in major amounts. See MPEP 2111.03 I. The addition of other ingredients to the claimed composition would not affect the percent or ppm of the cannabidiol of formula (XVI), which is based on the total amounts of the ingredients recited therein. Thus, when the cannabidiol (XVI) compositions of the prior art are considered separately from the excipients or ingredients not recited in the claims, the compositions of the prior art contain at least 99.96 area % of the compound cannabidiol (XVI) and no more than 400 ppm (0.04%) of delta-9-THC. All other ingredients recited in the claims are not present in the compositions of the prior art because the compositions of the prior art were obtained from plant extractions. In addition, only the (-) trans cannabidiol isomer occurs naturally, thus, the compositions contain only the (-) trans cannabidiol isomer of formula (XVI).  
Nicole Smith teaches a composition of 0.1 g of extract that is 100% cannabidiol (CBD). See paragraph [0101]. The naturally occurring CBD is (-)-trans-cannabidiol. See paragraph [0067]. 
Drug powders containing micron-size drug particles are used in several pharmaceutical dosage forms. Reducing drug particle size, micronization, is a well-known process for improving the bioavailability and dissolution rate of poorly dissolvable drugs, and an assortment of methods have been used.  There is cited as evidence of this in Savjani et al., Chaumeil, J.C., (which teaches use of using jar mills and fluid energy mills); Rasenack et al. and Garner et al.  (using a cylindrical air micronizer)).
Note, Rasenack in the abstract states “
    PNG
    media_image1.png
    150
    533
    media_image1.png
    Greyscale
 ”.
Ascertaining the differences between the prior art and the claims at issue.
The difference between the compositions of Flockhart, Eiroa Martinez and Nicole Smith and the instant claims is that Flockhart, Eiroa Martinez and Nicole Smith are silent about the solid or white crystalline product being a powder. 
Finding of prima facie obviousness rational and motivation (MPEP 2142-2413)
One of ordinary skill in the art would have been motivated to make the cannabidiol product of Flockhart, Eiroa Martinez and Nicole Smith as a crystalline drug powder containing micron-size particles because the ordinary skilled artisan knew that making drug powders containing micron-size drug particles was a well-known process for improving the bioavailability and dissolution rate of the drug. Micronization of drugs was common practice which normally required only ordinary skill in the art and hence was considered routine expedient. The motivation derives from the skilled artisan’s desire of obtaining improved cannabidiol compositions for the same use and moreover, since the artisan knew that cannabidiol is poorly water soluble. Further changing the form, purity or other characteristic of an old product does not render the novel form patentable where the difference in form, purity or characteristics was inherent in or rendered obvious by the prior art.  In re Cofer, 148 USPQ 268 (CCPA 1966). In addition, changes in size/proportion are prima facie obvious absent evidence of the criticality of the specific limitation (see MPEP 2144.04 IV. A). 
Applicant’s arguments have been carefully considered but were found unpersuasive.
Applicant first argues that Flockhart at best provides a 99.6% CBD composition, Martinez, at best, provides about 99.8%, and that Smith does not enable a 100% pure CBD composition and simply distills an oil. Regarding Smith, Smith disclosed: 

    PNG
    media_image2.png
    81
    475
    media_image2.png
    Greyscale
 Smith disclosed administering a composition with 100% CBD. It’s Applicant’s burden to prove non-enablement. Regarding Flockhart and Martinez, Applicant states that the CBD level in the composition would not reach the recited purity profile of any of the pending claims. The examiner disagrees. The purity profile of the composition of the pending claims is a CBD level of at least 99.96 area % based on the totality of CBD and impurities 4,6-diahlo-5-pentylbenzene-1,3-diol, 4-halo-5-pentylbenzene-1,3-diol, 6-halo-5-pentylbenzene-1,3,-diol and delta-9-THC specified in the claims. The CBD level in the prior art compositions reaches the 99.96% area based on the specified ingredients.  In the instant claims, “a composition comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”, see MPEP 2111.03 I. The claims do not limit the presence of excipients, carriers, diluents, binders and other ingredients in the claimed composition. Thus, when the CBD compositions of the prior art are considered based on the totality of CBD and impurities specified in the instant claims, the compositions of the prior art contain at least 99.96 area % of CBD, no more than 400 ppm (0.04%) of delta-9-THC, and none of the other recited impurities. 
	The examiner agrees in that Smith’s purpose is to prepare a transdermal formulation and that Smith’s transdermal infusions are administered in patches, ointments, creams, suspensions, lotions, pastes, gel, sprays, foams or oils (see para [0085]). However, Smith evidences that a 100% pure CBD composition can be obtained and discloses some techniques to do this. See at least paragraphs [0076], [0077] and [0082].
	Applicant further argues that Martinez and Flockhart disparage synthetic forms of CBD as too costly and that all of the references concern plant-derived cannabinoids. This is irrelevant to the instant claims and to the obviousness rejection. There is no difference in the formula of synthetic CBD and plant-derived CBD. Additionally, the claims are not drawn to a synthetic method. The claims simply recite the compound of formula (XVI), which is CBD from any source.

Conclusion
Claims 21, 23-30 and 32 are rejected. No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/           Primary Examiner, Art Unit 1626